Name: 2013/342/EU: Council Decision of 1Ã July 2013 appointing the Croatian members and the Croatian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2013-07-02

 2.7.2013 EN Official Journal of the European Union L 183/8 COUNCIL DECISION of 1 July 2013 appointing the Croatian members and the Croatian alternate members of the Committee of the Regions (2013/342/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 24 thereof, Having regard to the proposal made by the Government of the Republic of Croatia, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Following the accession of the Republic of Croatia to the European Union, the Committee of the Regions should be enlarged by the appointment of nine members and nine alternate members representing regional and local bodies in Croatia who either hold a regional or local authority electoral mandate or are politically accountable to an elected assembly, HAS ADOPTED THIS DECISION: Article 1 The following persons are hereby appointed to the Committee of the Regions for the period from 1 July 2013 to 25 January 2015: (a) as members:  Ms SnjeÃ ¾ana BUÃ ½INEC, Mayor of the Municipality of Jakovlje  Mr Nikola DOBROSLAVIÃ , Prefect of Dubrovnik-Neretva County  Mr Bruno HRANIÃ , Mayor of the Municipality of Vidovec  Mr Ivan JAKOVÃ IÃ , Member of the Assembly of Istria County  Mr Danijel MARUÃ IÃ , Prefect of Brod-Posavina County  Mr Vojko OBERSNEL, Mayor of the City of Rijeka  Ms Jelena PAVIÃ IÃ  VUKIÃ EVIÃ , Member of the Assembly of the City of Zagreb  Mr Predrag Ã TROMAR, Prefect of VaraÃ ¾din County and (b) as alternate members:  Mr Martin BARIÃ EVIÃ , Mayor of the Municipality of Jasenice  Ms Viviana BENUSSI, Deputy Prefect of Istria County  Mr Miroslav Ã AÃ IJA, Member of the Bjelovar-Bilogora County Assembly  Ms Blanka GLAVICA-JEÃ MENICA, Member of the Council of Municipality MaruÃ ¡evec  Mr Andrija RUDIÃ , Mayor of the City of Kutina  Mr Tulio DEMETLIKA, Mayor of the City of Labin  Ms Josipa RIMAC, Mayor of the City of Knin  Mr Ã ½eljko SABO, Mayor of the City of Vukovar  Ms Ivana POSAVEC KRIVEC, Member of the Assembly of Zagreb County. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 1 July 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.